Case 1:18-cv-00214-JJM-PAS Document 42 Filed 06/05/19 Page 1 of 3 PageID #: 275



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF RHODE ISLAND




   KENNETH FITCH
   ESTATE OF DIANNE L. FITCH

             Plaintiffs,
                                                            C.A. No. 1:18-cv-00214-JJM-PAS
   v.

   FEDERAL HOUSING FINANCE
   AGENCY,
   FEDERAL NATIONAL
   MORTGAGE ASSOCIATION,
   WELLS FARGO BANK, N.A.,
   HARMON LAW OFFICES, P.C., and
   266 PUTNAM AVENUE, LLC.

             Defendants.


             HARMON LAW OFFICES, P.C.’S RENEWED MOTION TO DISMISS

        Defendant Harmon Law Offices, P.C. (“Harmon”) moves to dismiss plaintiffs’ claims

   pursuant to Rule 12(b)(6). As grounds for dismissal, Harmon states as follows:

        1.    On or about June 28, 2018, Harmon filed a motion to dismiss. Thereafter, the

              plaintiff sought and was granted multiple extensions of time to respond to the

              motion.

        2.    Plaintiff’s counsel represented that he intended to amend the complaint and

              ultimately, the Court set a scheduling order establishing the deadline for the

              complaint to be amended. The court also denied Harmon’s motion to dismiss

              without prejudice and set the time for any responsive pleadings until 30 days

              after the Amended Complaint was filed.
Case 1:18-cv-00214-JJM-PAS Document 42 Filed 06/05/19 Page 2 of 3 PageID #: 276



      3.   The deadline for amending the complaint and the subsequent extension of the

           deadline to February 4, 2019 has long since passed. Harmon now seeks to renew

           it motion to dismiss.

      4.   Counts I through V and Counts VII and VIII are directed at the other defendants,

           not Harmon.

      5.   Count VI (which is also labeled Count V in the complaint) alleges that Harmon

           violated the provisions of the FDCPA codified at 15 U.S.C. 1692e(5), however,

           neither Mr. Fitch nor the Estate are debtors as defined by the FDCPA, Harmon is

           not a debt collector for the purposes of section 1692e and there are no facts

           alleged in support of any violation of the act by Harmon.

      6.   During the pendency of this case, the United States Supreme Court issued its

           decision in Obduskey v. McCarthy & Holthus LLP, 139 S.Ct. 1029, 1031 (U.S.,

           2019), which Harmon believes requires the dismissal of the plaintiff’s claims.

           For these reasons, and as more fully set forth in the memorandum of law filed herewith,

   Harmon respectfully requests that plaintiffs’ complaint be dismissed.

                                                       Respectfully submitted,
                                                       HARMON LAW OFFICES, P.C.,
                                                       By its attorney,

                                                        /s/ Thomas. J. Walsh
                                                       Scott C. Owens, Esq., #5967
                                                       HARMON LAW OFFICES, P.C.
                                                       150 California Street
                                                       Newton, MA 02458
                                                       Telephone: (617) 558-8461
                                                       Fax: (617) 243-4038
   Dated: June 4, 2019                                 twalsh@harmonlaw.com




                                               2
Case 1:18-cv-00214-JJM-PAS Document 42 Filed 06/05/19 Page 3 of 3 PageID #: 277




                                CERTIFICATE OF SERVICE

           I, Thomas J. Walsh, hereby certify that on June 4, 2019 a true and accurate copy
   of this document was filed through the Court’s ECF system and will be sent
   electronically to the registered participants as identified on the Notice of Electronic Filing
   (NEF).



                                                         Thomas J. Walsh
                                                         Thomas J. Walsh




                                                 3
